Citation Nr: 0636262	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  05-11 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Whether there is new and material evidence to reopen a claim of entitlement 
to service connection for gout.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from January 1968 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal 
from an October 2004 rating decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan, which declined to reopen a 
claim for service connection for gout and arthritis.

The issue of entitlement to service connection for gout is addressed in the 
REMAND portion of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for gout, arthritis, was denied in a February 1973 
rating decision.  That decision was not appealed and is now final.

2.   Evidence received subsequent to the February 1973 rating decision, 
including medical records from Bronson Methodist Hospital and a February 
2003 letter from Dr. Ralph Hodges, is new and material, relates to an 
unestablished fact necessary to substantiate the claim, and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received and the claim of entitlement to 
service connection for gout is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Entitlement to service connection for gout, arthritis was denied by a 
February 1973 rating decision on the basis that service medical records 
showed no evidence of sign, symptoms, diagnosis or treatment of rheumatoid 
arthritis or of gout, and the first evidence of record of diagnosis of, and 
treatment for gout was a January 1973 private hospital record.

That decision was not appealed and is now final.

A claimant may reopen a finally adjudicated claim by submitting new and 
material evidence.  New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 156.

At his hearing June 2006 Board hearing, the veteran testified that he was 
first diagnosed with and treated for gout within a year after discharge at 
the Ann Arbor VAMC.

Evidence received since the February 1973 final decision includes several 
medical records from Bronson Methodist Hospital. A March 1972 record 
reflects a provisional diagnosis of acute rheumatoid arthritis.  A January 
1973 record reflects a diagnosis of gout.  An August 1973 record reflects a 
past history of gout "diagnosed and treated at Ann Arbor" VAMC.

Evidence received since the February 1973 final decision includes a 
February 2003 letter from Ralph Hodges, MD, containing a medical opinion 
that the veteran had gout within one year of discharge from active service.  
In support of his opinion, Dr. Hodges cites specific entries from various 
medical records.  For reasons which are not clear, the RO referenced Dr. 
Hodges' letter, but did not discuss it in its October 2004 decision.

The cited evidence is new and material and raises a reasonable possibility 
of substantiating the claim.  Accordingly, reopening the claim of 
entitlement to service connection for gout is warranted.
In light of the favorable action taken herein, discussion of whether VA has 
met its duties of notification and assistance is not required, and deciding 
the appeal at this time is not prejudicial to the veteran. 

Although the record reflects that the RO has not provided notice with 
respect to the initial disability rating and effective-date elements of the 
PTSD claim, See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
those matters are not currently before the Board and the RO will have the 
opportunity to provide the required notice before deciding those matters.  


ORDER

The claim of entitlement to service connection for gout is reopened.


REMAND

There is competent medical evidence of current disability and there is 
competent medical evidence which indicates that the current disability is 
related to the veteran's active service.  The record does not contain 
sufficient evidence, however, to make a decision on the claim, and a 
medical examination is warranted.   See 38 U.S.C.A. § 5103A.



Accordingly, the case is REMANDED for the following action:

1. Ensure the veteran is provided with all notice and 
assistance required by law.

2.  Schedule the veteran for an examination with an 
appropriate medical professional. The examining 
physician must be provided with a copy of the claim file 
and this REMAND in conjunction with the examination.

The examining physician is to provide an opinion as to 
whether it is at least as likely as not (a 50 percent or 
greater probability) that the veteran's gout / arthritis 
is related to active service.  A complete rationale must 
be provided for any conclusions or opinion rendered; and 
the examining physician must specifically discuss the 
Bronson Hospital records from 1972, 1973 and 1974, as 
well as the February 2003 letter from Dr. Hodges, in 
conjunction with any conclusions or opinions reached.

3.  Then, readjudicate the claim. If the benefit sought 
is not granted, provide the veteran and his 
representative with a statement of the case and allow an 
appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law requires that 
all claims that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).







______________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


